Citation Nr: 0033497	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-12 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to restoration of an evaluation of 100 percent 
for schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from August 1980 to March 
1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1999 by the Roanoke, 
Virginia, regional office (RO) of the Department of Veterans 
Affairs (VA), which reduced the evaluation for schizophrenia 
from 100 percent to noncompensable (zero percent). 


REMAND

Initially, the Board notes that there is a question as to the 
whereabouts of the veteran.  In December 1999, the RO was 
notified that the veteran had been incarcerated, evidently at 
a penal facility of the State of Virginia.  In February 2000, 
the veteran's wife called the RO and stated that he had been 
transferred to a mental hospital in North Carolina.

The record reveals that, based on findings of a VA 
psychiatric examination in February 1997, a rating decision 
in March 1997 increased the evaluation for service connected 
schizophrenia, disorganized type, from 50 percent to 100 
percent.  Thereafter, another psychiatric evaluation was 
scheduled.  A VA psychiatrist who examined the veteran in 
April 1998 reported that there was no indication of overt 
psychotic material in the veteran's speech and 
verbalizations, although he evidenced some paranoid thinking.  
The examiner recommended psychological testing.  In February 
1999, another VA psychiatrist who examined the veteran also 
recommended psychological testing.  In April 1999, the 
veteran underwent a neuropsychological evaluation, which 
included psychological testing.  The examining psychologist 
reported that psychopathology may be present but it was 
difficult to assess; a factitious disorder could not be ruled 
out; and results of testing did not indicate any specific 
organic etiology.

The April 1999 report by the neuropsychologist was not 
reviewed by a psychiatrist before the veteran's case was 
transferred to the Board.  The Board finds that, because the 
veteran's psychiatric status has not been evaluated by a VA 
psychiatrist since the April 1999 neuropsychological 
examination, a psychiatric examination should be scheduled 
prior to a final disposition of the appeal.  In addition, the 
Board notes that, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, which 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).  The Board finds that a new psychiatric 
examination may aid the veteran in substantiating his claim 
for restoration of an evaluation of 100 percent for 
schizophrenia and, therefore, he should be permitted an 
opportunity to undergo such an examination.

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should contact the veteran's 
wife to determine his current 
whereabouts.  The RO should then 
contact the veteran and request that 
he identify all physicians and medical 
facilities which have rendered 
psychiatric treatment to him since 
April 1999.  After obtaining any 
necessary releases from the veteran, 
the RO should attempt to obtain copies 
of all such clinical records.

2. The RO should then arrange for the 
veteran to be examined by a board of 
two (2) psychiatrists.  If the veteran 
remains incarcerated, the RO should 
determine if it is practicable to have 
him undergo a psychiatric examination 
at this time or whether the 
examination should wait until after 
his release from incarceration.  It is 
imperative that the examiners review 
the veteran's medical records in the 
claims file, including his service 
medical records and postservice 
medical records and, in particular, 
the report of the VA 
neuropsychological evaluation in April 
1999.  The examiners should determine 
whether the psychological testing 
conducted in April 1999 was sufficient 
to aid in establishing the appropriate 
diagnosis or diagnoses.  In the event 
that the examiners determine that the 
psychological testing conducted in 
April 1999 was not sufficient, they 
should order additional psychological 
testing and review the report of such 
testing before making the report of 
their examination.  The examiners 
should report any and all diagnoses on 
Axis I and Axis II and, specifically, 
report whether the veteran currently 
suffers from symptoms of a 
schizophrenic disorder.  If 
schizophrenia is diagnosed, the 
examiners should make findings as to 
the level of social and occupational 
impairment, if any, currently 
attributable to schizophrenia.  The 
examiners should also assign a Global 
Assessment of Functioning score and 
explain the meaning of the score.  If 
schizophrenia is not diagnosed, the 
examiners should, after a review of 
the veteran's medical records, offer 
an opinion on the issue of whether the 
veteran suffered from schizophrenia at 
any time in the past.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



